Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Dwight Avon Major petitions this court for a writ of mandamus, seeking an order directing his immediate release from prison. However, Major was released from prison on July 27, 2015. Thus, the mandamus petition is moot because Major has already obtained the relief he seeks. Accordingly, although we grant leave to proceed in forma pauperis, we deny his petition for writ of mandamus. We dispense with oral' argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.